Citation Nr: 0205437	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right foot 
disability, evaluated as 30 percent disabling from November 
1, 1999, and noncompensably disabling prior to September 28, 
1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to February 
1983.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which continued a 10 percent evaluation chronic 
headaches and a noncompensable evaluation for right foot 
disability.  

The veteran was scheduled to testify before a Member of the 
Board in July 2000, but failed to appear.  He has not 
indicated a desire to reschedule the hearing.

The Board remanded this case in August 2000.  After further 
development, the RO issued a rating decision in September 
2001 granting an increased evaluation of 30 percent for 
chronic headaches from May 21, 1997, and an increased 
evaluation of 30 percent for right foot disability from 
November 1, 1999.  The veteran's right foot disability had 
been assigned a temporary total rating for convalescence from 
September 28, 1999, through October 1999.  The case was 
returned to the Board for further appellate consideration in 
April 2002.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran experiences severe headaches averaging three 
to four times per week; the headache attacks are not 
completely prostrating or productive of severe economic 
inadaptability.

3.  Prior to September 28, 1999, and from November 1, 1999, 
the veteran's right foot disability has been manifested by 
functional impairment which more nearly approximates severe 
than moderately severe.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for chronic 
headaches have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2001).

2.  The criteria for a 30 percent rating for right foot 
disability have been met for the period prior to September 
28, 1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.63, 4.71a, Diagnostic Codes 
5003, 5276, 5278, 5283, 5284 (2001).

3.  The criteria for a rating in excess of 30 percent for 
right foot disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.63, 4.71a, Diagnostic Codes 5003, 5276, 5278, 5283, 5284 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations, including the notice and duty to assist 
provisions, are applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO 
in September 2001.  The Board notes that the veteran has been 
appraised of the evidence necessary to substantiate his 
claims.  The RO has obtained pertinent VA treatment records 
for both of the veteran's service-connected disabilities.  
The veteran has been afforded VA examinations of the 
disabilities at issue.  The veteran has not identified, and 
the Board is not aware of, any additional evidence or 
information which should be obtained to substantiate either 
of his claims.  The Board observes that the veteran, during 
his January 2001 VA examination, gave a history of being seen 
by a VA podiatrist in November 2000.  Evidence of that 
treatment is not of record.  However, other treatment records 
are of record, as is the January 2001 VA examination report.  
There is no indication that the November 2000 record would 
provide information substantially different from the evidence 
currently of record, to include the report of the subsequent 
VA examination in January 2001.  Moreover, neither the 
veteran nor his representative has requested the Board to 
undertake development to obtain this record, and a September 
2001 report of contact indicates that the veteran had no 
additional evidence to submit concerning his claims for 
increase.  Therefore, the Board finds that this evidence is 
not necessary to the determination of the issue of an 
increased rating for the veteran's right foot disability and 
further delay in the resolution of the veteran's claim for 
the purpose of obtaining the treatment record is not 
warranted.

In sum, the Board finds that the facts relevant to these 
claims have been properly developed to the extent possible, 
and that there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

II.  Pertinent Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).  

In determining the schedular rating warranted, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.





III.  Increased Rating for Chronic Headaches

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the veteran's headaches.

Service connection for chronic headaches, with a disability 
evaluation of 10 percent, was granted in January 1993.  In 
March 1995 the RO proposed that the evaluation for the 
veteran's chronic headaches be reduced to a noncompensable 
level, and by a rating decision dated in June 1995 carried 
out that reduction.  In November 1995 the evaluation for the 
veteran's chronic headaches was increased to 10 percent.  The 
veteran submitted the instant claim for increase in November 
1997.

A May 1997 VA treatment note shows that the veteran presented 
for an initial evaluation, complaining of headaches that 
lasted all day and moved from his temples to the sides of his 
head and to the back of his neck.  He related that the 
headaches were accompanied by a feeling of tension.  He 
indicated that cocaine and alcohol alleviated his headaches.  
The assessment was chronic muscle contraction headaches.

The veteran was seen again in August 1998.  He stated that he 
continued to have muscle contraction headaches two times per 
week.  He indicated that his last cocaine use had been one 
year prior.  Chronic headaches were assessed.  

In February 1999, the veteran alleged that his headaches had 
worsened in severity.  He indicated that his records were 
located at the Charleston VA Medical Center (VAMC).

February 1999 VA outpatient records show that the veteran 
presented with complaints of headaches.  He indicated that 
the headaches had been present for more than 20 years and 
that their character had remained unchanged, with a band-like 
pattern around the cranium and more concentrated in the 
frontal regions between the temples.  He stated that the 
headaches were constant in nature and that the pain caused 
him to be short and hot tempered with people at work.  He 
noted that the pain was throbbing in nature and made worse by 
loud noises and bright light, and relieved by quiet, relaxing 
atmospheres.  The veteran was given medication and instructed 
in relaxation techniques.  The examiner noted that the non-
life threatening chronic nature of muscle contraction 
headaches was explained to the veteran.  The diagnosis was 
muscle contraction headache.

In his March 1999 substantive appeal, the veteran indicated 
that he had developed severe migraine headaches during active 
duty.  He noted that treatment provided no long-term relief.  
He maintained that since service his headaches had become a 
great deal worse in intensity and frequency, with severe 
attacks occurring at a minimum of twice per week for the past 
five years.  He stated that he had developed the ability to 
endure lesser attacks but that he still had many episodes 
that were so severe as to alter his entire being.

An April 1999 telephone triage note shows that the veteran 
called to indicate that he continued to suffer from headaches 
and that they were not relieved by prescribed or over-the-
counter medication.

In July 1999 the veteran complained of severe bifrontal 
headache radiating to the back of his head.  He described the 
headaches as off-and-on and sometimes lasting all day, and 
indicated that they occurred both at work and at home.  He 
denied nausea, vomiting, seizures, fever and change in 
appetite.  He related that the headaches often went away by 
themselves.  He denied any discrete aura, and could not 
identify anything that made the headaches worse.  He stated 
that the most recently prescribed medication helped him to 
sleep but did not particularly relieve the headaches.  The 
provider assessed chronic muscle contraction headache in a 
patient with a history of polysubstance abuse, and noted her 
hesitancy to prescribe any narcotic analgesic for the benign, 
non-life threatening headache suffered by the veteran.

In August 1999, the veteran reported that he was sleeping 
better but remained about the same.  He reported bifrontal 
headaches occurring two to three times per week, lasting 
several hours before diminishing.  The assessment was chronic 
muscle contraction headaches.

A VA neurological examination was conducted in November 2000.  
The veteran reported that the onset of his headaches was in 
1976 and that they had gradually worsened over the years.  He 
stated that they currently occurred three to four times per 
week, generally in a crown type distribution.  He indicated 
that they were usually throbbing in nature.  He denied visual 
symptoms and any particular aura prior to the headaches.  He 
did, however, note mood changes and irritability prior to the 
onset of a headache.  The veteran could not point to any 
obvious precipitating factors, to include foods.  He reported 
that he had used multiple medications over the years, none of 
which had been particularly effective.  He stated that his 
headaches usually lasted approximately one hour, and that he 
often needed to lay down or go to a quiet place in order to 
allow the headache to ease.  He indicated that at work he 
often went to the bathroom for the quiet it provided.  He 
denied having missed much work due to his headaches, and 
noted that he occasionally had to leave work early.  Physical 
examination revealed intact cranial nerves.  The neurological 
examination was entirely within normal limits.  The examiner 
concluded that the veteran's recurrent headaches occurred 
relatively frequently but were of short duration and did not 
seem to interfere dramatically with work.

Analysis

The veteran's headache disability has been evaluated under 
Diagnostic Code 8100, which provides the criteria for 
evaluating migraine headaches.  A 30 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A maximum 50 percent rating is 
assigned for migraine headaches with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The Board finds that the veteran's headache disability more 
nearly approximates the criteria for a 30 percent rating than 
the criteria for a 50 percent rating.  In this regard, the 
Board notes that the evidence shows that the veteran 
experiences muscle contraction headaches three to four times 
per week.  He has reported that his headaches last 
approximately an hour, and that he often has to either lay 
down or go to a quiet place to help alleviate them.  However, 
he has not described completely prostrating headaches and the 
record does not show that his headaches have resulted in 
severe economic inadaptability.  To the contrary, he reported 
at the December 2000 VA neurology examination that he often 
has to go to the bathroom if he experiences a headache at 
work, but that he did not miss much work because of his 
headaches.  The examiner concluded that the veteran's 
headaches, though relatively frequent, were of short duration 
and did not seem to interfere dramatically with work.  The 
objective medical evidence does not support a finding that 
the veteran has any prostrating headaches and there is no 
other objective evidence of prostrating headaches.  
Therefore, the Board concludes that the veteran's chronic 
headache disability is properly evaluated as 30 percent 
disabling under the schedular criteria.

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability clearly are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.



IV.  Increased Rating for Right Foot Disability

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
reviewed all evidence of record pertaining to the history of 
the service-connected right foot disability.  There is 
nothing in the historic record which leads the Board to 
conclude that the current evidence of record is not adequate 
for rating the veteran's right foot disability.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  

The RO granted service connection for the veteran's right 
foot disability, with a noncompensable evaluation, in January 
1993.  In December 1997 the veteran submitted a claim for 
increase.  He also submitted a copy of a July 1997 VA 
consultation report reflecting his complaints of right foot 
pain.  The examiner noted hallux valgus with interdigital 
corns between the second and third toes, as well as the third 
and fourth toes.  Special shoes were recommended.

An August 1998 treatment note shows that the veteran 
complained that his right foot pain had worsened over the 
past year.  He described a constant, sharp pain over the 
distal half of his right foot at the site of a prior surgery.  
He also complained of calluses on his right toes and stated 
that confining shoes and activity worsened the pain in his 
right foot.  He indicated that his right foot swelled with 
activity and that the swelling subsided with inactivity.  
Physical examination revealed a one-inch scar on the dorsal 
aspect of the mid distal foot, proximal to the veteran's 
toes.  A callus was noted on the medial aspect of the second 
toe.  There was free range of motion and the distal foot was 
tender to palpation.  There was no erythema or edema, and 
pulses were good.  There was tenderness along the metatarsal 
heads.  The assessment was probable metatarsalgia and corns 
of the right second toe.  X-rays revealed a hallux valgus 
deformity of the right great toe.  There were no fractures or 
dislocations.  There was no lytic or blastic disease.  There 
was no abnormal soft tissue swelling.

The veteran was seen again in September 1998.  He reported 
that he had pain in his right dorsal foot when he flexed his 
toes on walking.  He indicated that the pain had confined him 
to sneakers and sandals, and that he wore a size 14 sneaker 
instead of his normal size 12.  He stated that acute 
exacerbations occurred three to four times per month and that 
Motrin did not help alleviate the pain.  The examiner noted 
that an X-ray taken in August 1998 showed hallux valgus 
deformity of the great toe with no fracture and no 
dislocations.  There were no other bony abnormalities, and no 
abnormal soft tissue swelling.  Physical examination revealed 
free range of motion of the right foot.  The foot was tender 
only to deep palpation on the dorsal aspect.  There was no 
edema or erythema.  Pulses were good.  There was obvious 
hallux valgus of the great toe.  The assessment was right 
hallux valgus deformity with foot pain, and a questionable 
history of right Morton's neuroma excision.  

The report of X-rays taken in March 1999 states that the 
veteran had mild bilateral narrowing of the first 
metatarsophalangeal joint.  There was mild hallux valgus 
deformity involving the right first toe, which was noted to 
remain unchanged compared to prior X-ray examination.  No 
acute fractures or soft tissue swelling was identified.  The 
impression was mild bilateral arthritic changes and mild 
right hallux valgus deformity.

An August 1999 treatment note shows that the veteran 
complained of right foot pain with weight bearing and gave a 
history of Morton's neuroma resection.  The diagnosis was 
bunion of the right great toe, hallux valgus, and possible 
recurrent Morton's neuroma.

A history and physical conducted in September 1999 revealed 
that the veteran had a long history of right foot pain at the 
right metatarsal heads, which had not responded to metatarsal 
bars or navicular cookie prosthetics.  The veteran was noted 
to have undergone a Morton's neuroma resection in the 1970s 
with minimal relief of his symptoms.  The veteran had 
positive pain with compression of the forefoot and hammer toe 
of the second, third, and fourth toes along with a bunion of 
the great toe.  The therapeutic plan was for dorsal 
capsulotomy, Morton's neuroma resection, and bunionectomy. 

A September 1999 surgical report shows that the veteran 
underwent right chevron osteotomy with second, third, and 
fourth extensor tendon release and proximal interphalangeal 
fusion of the second, third, and fourth toes.  No 
complications were noted.  

On October follow up, the veteran was noted to be doing well.  
His incisions had healed.  X-rays revealed mild irregularity 
of the medial contour and mild soft tissue swelling around 
the first metatarsophalangeal joint.  The radiologist also 
noted osteotomies of the heads of the proximal second, third 
and fourth phalanges with pin insertion transfixing the 
proximal interphalangeal joints.  The impression was status 
post bunionectomy of the first metatarsal head and osteotomy 
of the second, third and fourth proximal phalanges with 
fixation.

A November 1999 progress note shows that the veteran's right 
foot had good alignment and that the pin sites were benign.

On follow-up in December 1999, all surgical wounds were noted 
to be well healed.  The appearance of the veteran's right 
foot was excellent, with correction of the deformities of the 
right foot.  There was some stiffness of the great toe.  X-
rays indicated interval removal of surgical K-wires with 
residual osteotomy sites of the second, third and fourth 
rays.  Post-surgical changes were noted in the distal portion 
of the first metatarsal.  Normal alignment in the right foot 
was noted.  There was no evidence of acute fractures and no 
soft tissue abnormalities were appreciated.  The impression 
was post-surgical changes in the right foot with normal 
alignment, without evidence of acute fracture.

A January 2000 orthopedic clinic progress note shows that the 
veteran's incisions were well healed and that the inter-
metatarsal angle was normal.  The second, third and fourth 
toes were straight and somewhat hyperextended.  On review of 
X-rays, the orthopedist noted that alignment was good and 
that there was evidence of union at the osteotomy site.  The 
radiologist noted that there was a defect of alignment in the 
first metatarsal.  The radiologist opined that the defect was 
due to prior trauma or prior osteotomy.  There was deformity 
of the middle phalanx of the fourth digit.  There was 
irregularity of the second, third, and fourth proximal 
interphalangeal joints with joint space narrowing, which the 
radiologist opined was the result of osteoarthritis or 
trauma.  The impression was deformity of the first metatarsal 
joint and the fourth middle phalanx, and deformity of the 
second, third and fourth proximal interphalangeal joints.

The veteran submitted to a VA examination of his right foot 
disability in December 2000.  He initially complained of 
right foot pain under his great toe when walking.  On later 
questioning, he gestured to the top of his right foot and 
complained of general pain.  The veteran's 1999 surgery was 
noted.  The examiner also noted that the veteran had been 
prescribed metatarsal bars, which he was not wearing at the 
time of the examination.  On physical examination, the 
veteran did not exhibit any pain on palpation of the first, 
second, third or fourth metatarsal of the right foot.  
Dorsiflexion of the first metatarsal phalangeal joint was to 
15 degrees bilaterally, without pain.  The veteran's right 
foot was abducted while walking.  There was no complaint of 
callosity, and during examination there were no calluses 
noted on the right foot.  There was no skin breakdown, and no 
skin or vascular changes were noted.  Pulses were 1/4 for 
both feet.  On weight bearing, the veteran was able to 
tiptoe, and his Achilles tendons were in a slight varus.  No 
valgus deformity was noted during weight bearing.  There was 
no complaint of hammertoes or claw toes, and none were noted 
on examination.  The examiner reviewed X-rays taken in 
December 1999 and noted that the veteran's right foot was 
normally aligned.  The assessment was history of right foot 
pain secondary to surgery.  The examiner noted the veteran's 
report of pain relief from wearing shoes with metatarsal 
bars, and recommended that the veteran continue wearing them.  
The examiner concluded that the veteran should have no 
problems returning to his usual activities of daily living or 
work.

A further VA examination was conducted in January 2001.  The 
veteran complained of pain associated with the second 
interspace of his right foot.  He stated that he had 
undergone bunionectomy and fusion of the second, third and 
fourth digits of the right foot.  He indicated that he had 
pain associated with rest and standing.  Pain and 
hyperesthesias were noted at the second interspace.  The 
veteran stated that he had seen a podiatrist at the Johnson 
VA Medical Center in November 2000, and that a brace was 
ordered but that he was unable to utilize it.  The veteran 
reported flare-ups and the examiner noted pain associated 
with a positive Mulder sign and numbness associated with the 
second and third digits.  The veteran reported that weight 
bearing was a precipitating factor.  The examiner opined that 
a partial flare up would cause the veteran to be unable to 
weight bear without discomfort.  Physical examination 
revealed a scar over the dorsal aspect of the right foot, 
bunionectomy, and fusion of the second, third and fourth 
digits.  Passive and active range of motion of the right foot 
was limited.  The examiner noted that the hallux valgus 
deformity of the veteran's right foot was somewhat 
discomforting, but well within normal limits for range of 
motion.  The examiner found that range of motion was not 
additionally limited by pain.  Palpation of the second 
interspace of the right foot revealed a Morton's neuroma.  
The veteran's posture on standing was normal.  With regard to 
the veteran's hallux valgus, the examiner noted that a 
corrective procedure had been performed and that it was 
within normal limits.  The examiner assessed a Morton's 
neuroma of the second interspace of the right foot, which had 
been ongoing and painful with a palpable mass, positive 
Mulder sign, and hyperesthesias of the lesser digits.  He 
indicated that pain was elicited and that the veteran was 
unable to perform normal activity.  He recommended surgical 
excision of the Morton's neuroma, which he opined would 
return the veteran back to normal activity and weight 
bearing.  A magnetic resonance imaging scan (MRI) revealed no 
evidence of a Morton's neuroma, but showed a fracture of the 
first metatarsal without evidence of osteomyelitis, and 
second metatarsophalangeal joint effusion.



Analysis

Severe unilateral hallux valgus warrants a 10 percent 
evaluation where it is equivalent to amputation of the great 
toe.  A 10 percent evaluation is also available for hallux 
valgus when operated with resection of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.

Moderate unilateral pes planus, with weight bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet warrants a 
10 percent evaluation.  Severe unilateral pes planus, with 
objective evidence or marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities warrants a 20 percent evaluation.  
A 30 percent evaluation is assigned for pronounced, 
unilateral, acquired pes planus with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

An evaluation of 10 percent is assigned for acquired claw 
foot, with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle and definite tenderness under the 
metatarsal heads.  A 20 percent evaluation is warranted where 
unilateral claw foot is manifested by all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  A 30 percent evaluation is 
assigned where the unilateral, acquired claw foot is 
manifested by symptomatology of marked contraction of plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus deformity.  A rating 
exceeding 30 percent is not available unless the disability 
is bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Malunion or nonunion of the tarsal or metatarsal bones is 
assigned a 10 percent evaluation if moderate, a 20 percent 
evaluation if moderately severe, and a 30 percent evaluation 
if severe.  With actual loss of use of the foot, a 40 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.

Other foot injuries warrant a 10 percent evaluation if the 
disability is moderate, a 20 percent evaluation if the 
disability is moderately severe or a 30 percent evaluation if 
the disability is severe.  A 40 percent rating is warranted 
if there is actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284. 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  
38 C.F.R. § 4.63. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

There is no diagnostic code for limitation of motion of the 
toes.  However, Diagnostic Code 5003 provides a 10 percent 
rating for X-ray evidence of involvement of 2 or more minor 
joint groups and a 20 percent rating for X-ray evidence of 
involvement of 2 or more minor joint groups with occasional 
incapacitating exacerbations.  

From November 1, 1999, the veteran's right foot disability 
has been evaluated as 30 percent disabling under Diagnostic 
Code 5284.  The disability had been assigned a temporary 
total rating for convalescence from September 28, 1999, 
through October 1999.  Previously, the disability was 
evaluated as noncompensably disabling.  However, it is clear 
that the September 1999 surgery was required because of 
severe foot impairment which had not responded to 
conservative treatment.  Therefore, the Board concludes that 
the disability warrants a 30 percent evaluation for the 
period prior to September 28, 1999.  

With respect to whether a schedular rating in excess of 30 
percent is warranted during the period of this claim, the 
Board notes that the medical evidence uniformly shows that 
the remaining function of the veteran's right foot is well in 
excess of that of an amputation stump at the site of election 
below the knee with use of a suitable prosthetic appliance.  
For instance, although range of motion limited by pain was 
noted during the January 2001 VA examination, the same 
examiner indicated that while the hallux valgus deformity was 
somewhat discomforting, it was well within normal limits for 
range of motion.  The previous December 2000 VA examination 
showed that the veteran had no pain on range of motion of the 
first metatarsal joint.  During that examination, the veteran 
reported that his feet felt better when he wore shoes with 
metatarsal bars.  The December 2000 examiner concluded that 
there were no contraindications that the veteran would have 
in returning to his usual activities of daily living or work.  
The Board further notes that while the January 2001 VA 
examiner described a Morton's neuroma, no evidence of such a 
disorder was found on subsequent MRI testing.  The veteran's 
main complaint, both prior and subsequent to his 1999 surgery 
has been of pain in the right foot.  However, there is no 
indication in the medical evidence that the functional 
impairment resulting from the pain is in excess of that 
contemplated by an evaluation of 30 percent.

The Board has considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability clearly are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.




ORDER

Entitlement to a rating in excess of 30 percent for chronic 
headaches is denied.

Entitlement to a 30 percent rating for right foot disability 
for the period prior to September 28, 1999, is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 30 percent for right 
foot disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

